        Case 5:19-cv-00339-BRW Document 146 Filed 03/29/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

ANTONIO C. ROBINSON,
ADC #110422                                                                 PLAINTIFF

V.                         CASE NO. 5:19-CV-339-BRW-BD

ESTELLA BLAND, et al.                                                    DEFENDANTS

                                        ORDER

      I have received a Recommendation for dismissal from Magistrate Judge Beth

Deere. After a de novo review of the record and considering Plaintiff’s objections, I

approve and adopt the Recommendation in all respects.

      The Defendants’ motion for summary judgment (Doc. No. 136) is GRANTED.

Mr. Robinson’s claims are DISMISSED, with prejudice. Mr. Robinson’s motion for

partial summary judgment (Doc. No. 115) is DENIED, as moot.

      IT IS SO ORDERED, this 29th day of March, 2021.



                                         Billy Roy Wilson_________________
                                         UNITED STATES DISTRICT JUDGE
